DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 06, 2019.  Claims 1- 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 06, 2019, September 09, 2020, and October 09, 2020 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on November 01, 2016.

Response to Arguments
Applicant’s arguments, see pages 7 - 12, filed on January 25, 2021, with respect to the rejection of claims 1 - 20 under 35 U.S.C. § 103 have been fully considered and 

Please see detailed rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3 – 4, 7, - 8, 10 – 11, 15, 17, and 20 rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0343095 A1 to WEI et al. (herein after “Wei") in view of U.S. Patent Application Publication No. 2008/0127530 A1 to KELLY (herein after “Kelly").


As to Claim 1, (Currently Amended) 
Wei is considered to disclose a control system for a work vehicle including a work implement, the control system (see Fig. 4, and ¶0025 - ¶0029,control system 35 controls machine 10 and its work implement, here specified as blade 16) comprising: 
a controller programmed (see Fig. 4, and ¶0029, control system 35) to:
receive actual topography information indicating an actual topography of a work target (see Figs. 4, 14, and ¶0049);
determine a design surface positioned below the actual topography (see Figs. 3 - 4, and ¶0052 - ¶0055, " the planning system 45 may use three-dimensional data that represents the machine 10, the work surface 104, and the target profile 120 to make a volumetric calculation of the volume of material that will be moved for a particular target profile 120. ... The performance evaluation and feedback system 46 may compare the actual topography of the work surface 104 after the material moving cycle to the target profile to create an overall score that is reflective of the actual topography of the work surface 104 after the material moving cycle. "  Wei teaches ;
generate a command signal to move for moving the work implement along the design surface (see Figs. 3 - 4, and ¶0045, "planning system 45 may simulate the results of cutting the work surface 104 at a particular cut location and for a particular target profile, and then choose a cut location that creates the most desirable results based on one or more criteria."  See ¶0056, "... including the topography of the work surface 104, the final design plane 112, one or more potential loading profiles 121, a desired carry profile 122, characteristics of the material to be moved, as well as operating characteristics and capabilities of the machine 10. The planning system 45 may evaluate a plurality of different cut locations as well as different loading profiles and ultimately select a cut location and loading profile. In doing so, the planning system 45 may evaluate various factors that are used to determine the desirability or the efficiency of each cut location and loading profile);
However, Wei does not teach, nor suggest determining if slip of the work vehicle has occurred; and 
raise the design surface when a blade tip of the work implement when the slip occurred is positioned below an initial target surface, the initial target surface being that is the design surface before the occurrence of the slip.
Kelly is introduced to combine with Wei to cure the gaps that Wei has in disclosing the claimed invention.
Kelly’s work discloses an excavation machine having an automatic controlled excavation implement that adjusts the excavation implement to maximize the earth 
Kelly’s automated earth moving vehicle’s blade with load management control system further teaches an earth moving control system wherein it determines if slip of the work vehicle has occurred (see Figs. 1 – 2, ¶0011 - ¶0013, and ¶0017 - ¶0020.  In particular, see Fig. 2.

    PNG
    media_image1.png
    505
    615
    media_image1.png
    Greyscale

See ¶0012, “Wheel-slip may be determined by the controller by comparing the distance the grader would move if there were no wheel-slip with the actual position dislocation as determined by GPS.”  See ¶0020, “The algorithms of the controller may rapidly determine wheel-slip from a comparison of changes of GPS position which are less than the maximum distance expected from the wheel rotation. When wheel-slip occurs, the controller re-directs the electro hydraulic cylinders 16, and 18 to raise the blade by a programmed increment. The controller may then repeat the program loop”); 


    PNG
    media_image1.png
    505
    615
    media_image1.png
    Greyscale

See ¶0020, “If the wheel-slip condition continues, then the blade is again raised by a programmed increment. The controller repeats the loop until the wheel-slip condition is no longer indicated by the comparison in the change of GPS position compared with the expected travel distance from drive wheel rotation.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Wei’s earth moving vehicle (EMV) control system, with the EMV slip determination and control, as taught by Kelly.  Doing so, facilitates the 

As to Claim 3, (Previously Presented) 
Modified Wei substantially discloses the control system for a work vehicle according to claim 1.
However, Wei does not teach an EMV control system, wherein the controller is further programmed to set the design surface to a blade tip position of the work implement at a point in time that the work vehicle emerged from the slip upon determining that the work vehicle has emerged from the slip.  
On the other hand, Kelly’s automated earth moving vehicle’s blade with load management control system teaches an EMV control system, wherein the controller is further programmed to set the design surface to a blade tip position of the work implement at a point in time that the work vehicle emerged from the slip upon determining that the work vehicle has emerged from the slip.  (See Figs. 1 – 2, and ¶0011 - ¶0015, and ¶0017 - ¶0021.  In particular, see Fig. 2.  See ¶0020, “In operation, the controller signals adjustment of blade position by the interface of data of the power delivered to the wheels to advance the grader that either does not result in wheel-slip, or if wheel-slip result is permitted, that wheel slip is reduced to exceed a permitted maximum... If the wheel-slip condition continues, then the blade is again raised by a programmed increment. The controller repeats the loop until the wheel-slip condition is no longer indicated by the comparison in the change of GPS position compared with the expected travel distance from drive wheel rotation.” See ¶0021, “Accomplished work is maximized by operating the engine in a range of optimized performance and adjusting the blade height to move the maximum volume of earth. If the controller determines that additional work may be accomplished by the engine within an optimized performance range, and that wheel-slip is not occurring, then the controller may direct that the blade be lowered by a programmed increment to increase the volume of earth moved.”  Emphasis Added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kelly.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 4, (Previously Presented) 
Modified Wei substantially discloses the control system for a work vehicle according to claim 3.
However, Wei is silent to disclosing wherein the controller is further programmed set the design surface so as to not go above the actual topography.
Conversely, Kelly’s automated earth moving vehicle’s blade with load management control system, teaches an EVM wherein the controller is further programmed set the design surface so as to not go above the actual topography.  (See Figs. 1 – 2, and ¶0011 - ¶0015, and ¶0017 - ¶0021.  In particular, see Fig. 2.  See ¶0015, ¶0019 - ¶0020.)


As to Claim 7, (Previously Presented) 
Wei substantially discloses the control system for a work vehicle according to claim 1.
However, Wei does not teach the work vehicle controller wherein it sets the design surface to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip when the blade tip position of the work implement at the time that the work vehicle emerged from the slip is positioned above the initial target surface; and 
set the initial target surface as the design surface after the work vehicle emerged from the slip, when the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip is positioned below the initial target surface.
On the other hand, Kelly’s automated earth moving vehicle’s blade with load management control system teaches an EVM controller wherein it sets the design surface to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip when the blade tip position of the work implement at the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kelly.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 8, (Previously Presented) 
Wei is considered to disclose a control method for a work vehicle including a work implement (see Fig. 4, and ¶0025 - ¶0029,control system 35 controls machine 10 and its work implement, here specified as blade 16), the method comprising: 
receiving actual topography information indicating an actual topography of a work target (see Figs. 4, 14, and ¶0049);
determining a design surface positioned below the actual topography (see Figs. 3 - 4, and ¶0052 - ¶0055, " the planning system 45 may use three-dimensional data that represents the machine 10, the work surface 104, and the target profile 120 to ;
generating a command signal to move for moving the work implement along the design surface (see Figs. 3 - 4, and ¶0045, "planning system 45 may simulate the results of cutting the work surface 104 at a particular cut location and for a particular target profile, and then choose a cut location that creates the most desirable results based on one or more criteria."  See ¶0056, "... including the topography of the work surface 104, the final design plane 112, one or more potential loading profiles 121, a desired carry profile 122, characteristics of the material to be moved, as well as operating characteristics and capabilities of the machine 10. The planning system 45 may evaluate a plurality of different cut locations as well as different loading profiles and ultimately select a cut location and loading profile. In doing so, the planning system 45 may evaluate various factors that are used to determine the desirability or the efficiency of each cut location and loading profile);
However, Wei does not teach, nor suggest determining if slip of the work vehicle has occurred; and 
raising the design surface when a blade tip of the work implement when the slip occurred is positioned below an initial target surface, the initial target surface being the design surface before the occurrence of the slip.
On the contrary, Kelly’s automated earth moving vehicle’s blade with load management control system teaches an earth moving control system wherein it determines if slip of the work vehicle has occurred (see Figs. 1 – 2, ¶0011 - ¶0013, and ¶0017 - ¶0020.  In particular, see Fig. 2.

    PNG
    media_image1.png
    505
    615
    media_image1.png
    Greyscale

See ¶0012, “Wheel-slip may be determined by the controller by comparing the distance the grader would move if there were no wheel-slip with the actual position dislocation as determined by GPS.”  See ¶0020, “The algorithms of the controller may rapidly determine wheel-slip from a comparison of changes of GPS position which are less than the maximum distance expected from the wheel rotation. When wheel-slip occurs, the controller re-directs the electro hydraulic cylinders 16, and 18 to raise the 


    PNG
    media_image1.png
    505
    615
    media_image1.png
    Greyscale

See ¶0020, “If the wheel-slip condition continues, then the blade is again raised by a programmed increment. The controller repeats the loop until the wheel-slip condition is no longer indicated by the comparison in the change of GPS position compared with the expected travel distance from drive wheel rotation.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Wei’s earth moving vehicle (EMV) control system, with 

As to Claim 10, (Currently Amended) 
Modified Wei substantially discloses the control method for a work vehicle according to claim 8.
However, Wei does not teach an EMV control system, wherein it sets the design surface to a blade tip position of the work implement at a point in time that the work vehicle emerged from the slip upon determining that when the work vehicle has emerged from the slip.  
On the other hand, Kelly’s automated earth moving vehicle’s blade with load management control system teaches an EMV control system, wherein it sets the design surface to a blade tip position of the work implement at a point in time that the work vehicle emerged from the slip upon determining that when the work vehicle has emerged from the slip.  (See Figs. 1 – 2, and ¶0011 - ¶0015, and ¶0017 - ¶0021.  In particular, see Fig. 2.  See ¶0020, “In operation, the controller signals adjustment of blade position by the interface of data of the power delivered to the wheels to advance the grader that either does not result in wheel-slip, or if wheel-slip result is permitted, that wheel slip is reduced to exceed a permitted maximum... If the wheel-slip condition continues, then the blade is again raised by a programmed increment. The controller repeats the loop until the wheel-slip condition is no longer indicated by the comparison in the change of GPS position compared with the expected travel distance from drive Accomplished work is maximized by operating the engine in a range of optimized performance and adjusting the blade height to move the maximum volume of earth. If the controller determines that additional work may be accomplished by the engine within an optimized performance range, and that wheel-slip is not occurring, then the controller may direct that the blade be lowered by a programmed increment to increase the volume of earth moved.”  Emphasis Added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kelly.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 11, (Currently Amended) 
Modified Wei substantially discloses the control method for a work vehicle according to claim 10.
setting the design surface so as not to go above the actual topography when the design surface is set to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip.
However, Wei is silent to disclosing a work vehicle wherein it sets the design surface so as not to go above the actual topography when the design surface is set to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kelly.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 14, (Currently Amended) 
Modified Wei substantially discloses the control method for a work vehicle according to claim 8.
However, Wei is silent in disclosing a work vehicle wherein the design surface is set to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip when the blade tip position of the work implement at the time that the work vehicle emerged from the slip is positioned above the initial target surface; and 
the initial target surface is set as the design surface after the work vehicle emerged from the slip, when the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip is positioned below the initial target surface.
On the other hand, Kelly’s automated earth moving vehicle’s blade with load management control system teaches an EVM wherein the design surface is set to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip when the blade tip position of the work implement at the time that the work vehicle emerged from the slip is positioned above the initial target surface (see Figs. 1 – 2, and ¶0011 - ¶0015, and ¶0017 - ¶0021.  In particular, see Fig. 2.  See ¶0020 - ¶0021); and the initial target surface is set as the design surface after the work vehicle emerged from the slip, when the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip is positioned below the initial target surface.  (See Figs. 1 – 2, and ¶0011 - ¶0015, and ¶0017 - ¶0021.  In particular, see Fig. 2.  See ¶0020 - ¶0021.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kelly.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 15, (Currently Amended) 
Wei is considered to disclose a work vehicle comprising: 
a work implement.  (See Fig. 4, and ¶0025 - ¶0029,control system 35 controls machine 10 and its work implement, here specified as blade 16.) d 
While Wei discusses a controller configured to move the work implement (see Fig. 4, and ¶0029, control system 35), Kelly’s automated earth moving vehicle’s blade with load management control system provides more clarification wherein a controller configured to move the work implement along a design surface positioned below an actual topography of a work target.  (See Figs. 1 – 2, ¶0011 - ¶0014, and ¶0017 - ¶0020.  In particular, see Fig. 2.  ¶0014, “when available torque applied to the vehicle wheels exceeds the force the wheels can transmitted to the ground, the system disclosed herein detects wheel-slip, whereupon, the controller directs that the resistance to vehicle movement be reduced by raising the implement.“  See ¶0019, "By looping to include topographical data... the algorithm may limit the implement (such as a grader blade) from lowering the blade below the maximum depth of the finished earth contour thereby providing an accurate earth contour without cutting too deep necessitating backfilling and sometimes compaction, or requiring the assistance of an on-site surveyor to continually check the trade with the desired final earth contour."  Emphasis added.)
Wei also does not teach an EMV control system, wherein the design surface being is raised when a blade tip of the work implement when slip occurred with the work vehicle is positioned below an initial target surface, the initial target surface being the design surface before the occurrence of the slip.  
Conversely, Kelly’s automated earth moving vehicle’s blade with load management control system teaches an EMV control system, wherein the design being is raised when a blade tip of the work implement when slip occurred with the work vehicle is positioned below an initial target surface, the initial target surface being the design surface before the occurrence of the slip.  (See Figs. 1 – 2, and ¶0011 - ¶0013, and ¶0017 - ¶0021.  In particular, see Fig. 2.  See ¶0020, “If the wheel-slip condition continues, then the blade is again raised by a programmed increment. The controller repeats the loop until the wheel-slip condition is no longer indicated by the comparison in the change of GPS position compared with the expected travel distance from drive wheel rotation.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kelly.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 17, (Previously Presented) 
Modified Wei substantially discloses the work vehicle according to claim 15. 
However, Wei does not teach an EMV control system, wherein the design surface is set to a blade tip position of the work implement at a point in time that the work vehicle emerged from the slip upon determining that when the work vehicle has emerged from the slip.  
On the contrary, Kelly’s automated earth moving vehicle’s blade with load management control system teaches an EMV control system, wherein the design Accomplished work is maximized by operating the engine in a range of optimized performance and adjusting the blade height to move the maximum volume of earth. If the controller determines that additional work may be accomplished by the engine within an optimized performance range, and that wheel-slip is not occurring, then the controller may direct that the blade be lowered by a programmed increment to increase the volume of earth moved.”  Emphasis Added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kelly.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 20, (Previously Presented) 
Modified Wei substantially discloses the work vehicle according to claim 15. 
However, Wei is silent in disclosing a work vehicle wherein the design surface is set to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip when the blade tip position of the work implement at the time that the work vehicle emerged from the slip is positioned above the initial target surface; and 
the initial target surface is set as the design surface after the work vehicle emerged from the slip, when the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip is positioned below the initial target surface.
Conversely, Kelly’s automated earth moving vehicle’s blade with load management control system teaches an EVM wherein the design surface is set to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip when the blade tip position of the work implement at the time that the work vehicle emerged from the slip is positioned above the initial target surface (see Figs. 1 – 2, and ¶0011 - ¶0015, and ¶0017 - ¶0021.  In particular, see Fig. 2.  See ¶0020, “In operation, the controller signals adjustment of blade position by the interface of data of the power delivered to the wheels to advance the grader that either does not result in wheel-slip, or if wheel-slip result is permitted, that wheel slip is reduced to exceed a permitted maximum... If the wheel-slip condition continues, then the blade is again raised by a programmed increment. The controller repeats the loop until the wheel-slip condition is no longer indicated by the comparison in the change of GPS Accomplished work is maximized by operating the engine in a range of optimized performance and adjusting the blade height to move the maximum volume of earth. If the controller determines that additional work may be accomplished by the engine within an optimized performance range, and that wheel-slip is not occurring, then the controller may direct that the blade be lowered by a programmed increment to increase the volume of earth moved.”  Emphasis Added); and the initial target surface is set as the design surface after the work vehicle emerged from the slip, when the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip is positioned below the initial target surface.  (See Figs. 1 – 2, ¶0011 - ¶0014, and ¶0017 - ¶0021.  In particular, see Fig. 2.  ¶0014, “when available torque applied to the vehicle wheels exceeds the force the wheels can transmitted to the ground, the system disclosed herein detects wheel-slip, whereupon, the controller directs that the resistance to vehicle movement be reduced by raising the implement.“  See ¶0019, "By looping to include topographical data... the algorithm may limit the implement (such as a grader blade) from lowering the blade below the maximum depth of the finished earth contour thereby providing an accurate earth contour without cutting too deep necessitating backfilling and sometimes compaction, or requiring the assistance of an on-site surveyor to continually check the trade with the desired final earth contour."  Emphasis added. See ¶0021, “Accomplished work is maximized by operating the engine in a range of optimized performance and adjusting the blade height to move the maximum volume of earth.”  Emphasis Added.)
.

Claims 2, 5 – 6, 9, 12 – 13, 16, and 18 – 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0343095 A1 to WEI et al. (herein after “Wei") in view of U.S. Patent Application Publication No. 2008/0127530 A1 to KELLY (herein after “Kelly"), and further in view of Foreign Patent No. JP 2014/084683 A to HAYASHI et al. (herein after “Kazuhiko").

As to Claim 2, (Previously Presented) 
Modified Wei substantially discloses the control system for a work vehicle according to claim 1.
However, Wei does not teach an EMV control system, wherein the controller is further programmed to raise the design surface at a predetermined speed.  
Therefore, Kazuhiko is introduced to combine with Wei’s earth moving vehicle (EMV) control system in view of Kelly’s automated earth moving vehicle’s blade with load management control system, to cure the gaps that Wei has in disclosing the claimed invention.

Kazuhiko, on the other hand, teaches an EMV control system, wherein the controller is further programmed to raise the design surface at a predetermined speed.  (See ¶0048, "Based on the determination result of the blade load determination unit 212… blade control unit 216 can lower and raise the blade 40 by outputting a control signal to the proportional control valve 230... blade control unit 216 may independently adjust the descending speed and the ascending speed of the blade 40.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kazuhiko.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 5, (Previously Presented) 
Modified Wei substantially discloses the control system for a work vehicle according to claim 3.
wherein it stores as an offset amount, a difference between a height of the initial target surface and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip; and 
setting a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip.
Kazuhiko, on the other hand, discloses an EVM wherein it stores as an offset amount, a difference between a height of the initial target surface and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip (see ¶0035, "design surface data storage unit 220 is referred to as a three-dimensional design terrain (hereinafter referred to as “design surface ASTD”) indicating a target shape of an excavation target in the work area... stored in advance."  ¶0034, "blade controller 210 outputs a control signal… adjusted so that the height of the blade 40 is within the target range.  See ¶0049, "The height of the blade 40 is controlled so as not to approach the surface ASTD. See Figs. 6 - 8, and ¶0066 - ¶0074.  In particular, see Figs. 7 – 8); and setting a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip.  (See Figs. 6 - 7, and ¶0066 - ¶0074, In particular, see ¶0074.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by 

As to Claim 6, (Previously Presented) 
Modified Wei substantially discloses the control system for a work vehicle according to claim 5.
However, Wei is silent to disclosing wherein the controller is further programmed to generate the compensated target surface so as to not go above the actual topography...
Kazuhiko, on the other hand, teaches an EVM wherein the controller is further programmed to generate the compensated target surface so as to not go above the actual topography.  (See Figs. 6 – 7, and ¶0066 - ¶0069.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kazuhiko.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 9, (Original) 
Modified Wei substantially discloses the control method for a work vehicle according to claim 8.
wherein the controller is further programmed to raise the design surface at a predetermined speed.  
Kazuhiko, on the other hand, teaches an EMV control system, wherein the controller is further programmed to raise the design surface at a predetermined speed.  (See ¶0048, "Based on the determination result of the blade load determination unit 212… blade control unit 216 can lower and raise the blade 40 by outputting a control signal to the proportional control valve 230... blade control unit 216 may independently adjust the descending speed and the ascending speed of the blade 40.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kazuhiko.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 12, (Previously Presented) 
Modified Wei substantially discloses the control method for a work vehicle according to claim 10.
However, Wei does not teach a work vehicle wherein it stores as an offset amount, a difference between a height of the initial target surface and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip; and 
setting a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip.
Kazuhiko, on the other hand, discloses an EVM wherein it stores as an offset amount, a difference between a height of the initial target surface and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip (see ¶0035, "design surface data storage unit 220 is referred to as a three-dimensional design terrain (hereinafter referred to as “design surface ASTD”) indicating a target shape of an excavation target in the work area... stored in advance."  ¶0034, "blade controller 210 outputs a control signal… adjusted so that the height of the blade 40 is within the target range.  See ¶0049, "The height of the blade 40 is controlled so as not to approach the surface ASTD. See Figs. 6 - 8, and ¶0066 - ¶0074.  In particular, see Figs. 7 – 8); and setting a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip.  (See Figs. 6 - 7, and ¶0066 - ¶0074, In particular, see ¶0074.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kazuhiko.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 13, (Previously Presented) 
Modified Wei substantially discloses the control method for a work vehicle according to claim 12.
However, Wei does not teach a work vehicle wherein the compensated target surface is generated so as to not go above the actual topography.
Kazuhiko, on the other hand, teaches an EVM wherein the compensated target surface is generated so as to not go above the actual topography.  (See Figs. 6 - 7, and ¶0066 - ¶0074, In particular, see ¶0069, and ¶0074.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kazuhiko.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 16, (Original) 
Modified Wei substantially discloses the work vehicle according to claim 15.
However, Wei does not teach an EMV control system, wherein the design surface is raised at a predetermined speed.  
Kazuhiko, on the other hand, teaches an EMV control system, wherein the design surface is raised at a predetermined speed.  (See ¶0048, "Based on the determination result of the blade load determination unit 212… blade control unit 216 can lower and raise the blade 40 by outputting a control signal to the proportional 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kazuhiko.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 18, (Previously Presented) 
Modified Wei substantially discloses the work vehicle according to claim 17.
However, Wei does not teach a work vehicle wherein it stores as an offset amount, a difference between a height of the initial target surface and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip; and 
setting a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip.
Kazuhiko, on the other hand, discloses an EVM wherein it stores as an offset amount, a difference between a height of the initial target surface and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip (see ¶0035, "design surface data storage unit 220 is referred to as a three-dimensional design terrain (hereinafter referred to as “design surface ASTD”) 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Wei’s earth moving vehicle (EMV) control system, with the EMV blade load determination and elevation control, as taught by Kazuhiko.  Doing so, facilitates the EMV to efficiently work through topographies below grade where the load on the EMV’s blade becomes too large when it is plunged into that grade.

As to Claim 19, (Previously Presented) 
Modified Wei substantially discloses the work vehicle according to claim 18. 
However, Wei is silent to disclosing wherein the compensated target surface is generated so as to not go above the actual topography.
Kazuhiko, on the other hand, teaches an EVM wherein the compensated target surface is generated so as to not go above the actual topography.  (See Figs. 6 - 7, and ¶0066 - ¶0074, In particular, see ¶0069, and ¶0074.)


Conclusion                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
                                                                                                                                                                                              
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661